  Case 1-19-45884-cec    Doc 53    Filed 12/24/19     Entered 12/24/19 21:29:58




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
                                            :
 In re:                                     :       Chapter 11
                                            :
657-665 5th AVENUE LLC                      :       Case No. 19-45884 (CEC)
                                            :
                        Debtor.             :
                                            :




            PLAN OF LIQUIDATION OF 657-665 5th AVENUE LLC
          PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE




                            Nutovic &Associates
                        261 Madison Avenue, 26th Floor
                            New York, N.Y. 10016

                Attorneys for the Debtor and Debtor in Possession


Dated: New York, New York
       December 24, 2019
 Case 1-19-45884-cec   Doc 53   Filed 12/24/19   Entered 12/24/19 21:29:58




                        TABLE OF CONTENTS
INTRODUCTION                                                           1-8

ARTICLE 2 – PAYMENT OF CLAIMS NOT REQUIRED TO BE CLASSIFIED             8-9

ARTICLE 3 – CLASSIFICATION OF CLAIMS AND INTERESTS                      9

ARTICLE 4 – TREATMENT OF CLASSES OF CLAIMS AND INTERESTS                9-10

ARTICLE 5 – MEANS OF IMPLEMENTATION OF THE PLAN                         10-16

ARTICLE 6 – TREATMENT OF EXECUTORY CONTRACTS & UNEXPIRED
            LEASES                                                       16

ARTICLE 7 – CONDITIONS PRECEDENT; CONFIRMATION & EFFECTIVE
            DATE                                                       16-17

ARTICLE 8 – INJUNCTIONS; RELEASE; EXCULPATION                          17-18

ARTICLE 9 –PROVISIONS GOVERNING DISTRIBUTIONS                          18-23

ARTICLE 10 – PLAN INTERPRETATION, CONFIRMATION AND VOTING                23

ARTICLE 11 – RETENTION OF JURISDICTION BY BANKRUPTCY COURT             23-24

ARTICLE 12 – MISCELLANEOUS PROVISIONS                                   24-25
  Case 1-19-45884-cec        Doc 53     Filed 12/24/19      Entered 12/24/19 21:29:58




                                    INTRODUCTION
 657-665 5th Avenue LLC proposes this Chapter 11 plan pursuant to section 1121 of the
 Bankruptcy Code.
        ARTICLE 1 - DEFINITIONS AND RULES OF INTERPRETATION
A.     Definitions
       The following terms, when used in this Plan, or any subsequent amendments or
modifications thereof, shall have the respective meanings hereinafter set forth and shall be
equally applicable to the singular and plural of terms defined.

         1.1    “Administrative Expense Claim” means a Claim for costs and expenses of
administration allowed under sections 503(b) and 507(a)(1), including, without limitation,
(a) any actual, necessary costs and expenses of preserving the Estate and winding down the
Debtor’s business during the Bankruptcy Case, (b) any indebtedness or obligations incurred
or assumed by the Debtor in the ordinary course of business in connection with the conduct
of its business during the Bankruptcy Case, (c) any costs and expenses for the management,
maintenance, preservation, sale, or other disposition of any Assets, and (d) any fees or
charges assessed against the Debtor’s Estate under section 1930, chapter 123, Title 28,
United States Code.
       1.2     “Administrative Expense Claims Bar Date” shall have the meaning
assigned to such term in Section 5.14 of the Plan.
      1.3    “Allowed Administrative Expense Claim” means an Administrative
Expense Claim, to the extent it is or has become an Allowed Claim.
        1.4      “Allowed” means, with respect to a Claim against or Interest in the Debtor,
a Claim against or Interest in the Debtor (i) proof of which was originally filed within the
applicable period of limitation fixed by the Bankruptcy Court in accordance with Rule
3003(c)(3) of the Bankruptcy Rules, or (ii) if no proof of Claim or Interest has been timely
filed, which has been or hereafter is listed by the Debtor in its Schedules as liquidated in
an amount and not Disputed or contingent, as to which no objection to the allowance
thereof has been interposed within the applicable period of limitation fixed by this Plan,
the Bankruptcy Code, the Bankruptcy Rules, a Final Order, or the Claims Objection Bar
Date, or as to which an objection has been interposed and such Claim or Interest has been
allowed in whole or in part by a Final Order, or (iii) a Claim or interest that is allowed by
final order of the Bankruptcy Court. For purposes hereof, an “Allowed Claim” shall include
any Claim arising from the recovery of property under sections 550 or 553 of the
Bankruptcy Code and allowed in accordance with section 502(h) of the Bankruptcy Code,
any Claim allowed under or pursuant to the terms of this Plan, or any Claim that has been
allowed by a Final Order, provided, however, that (i) Claims allowed solely for the purpose
of voting to accept or reject the Plan pursuant to an order of the Bankruptcy Court shall not
be considered “Allowed Claims” hereunder unless otherwise specified herein or by order
of the Bankruptcy Court, (ii) “Allowed Claim” shall not include interest, penalties, or late
charges arising from or relating to the period from and after the Involuntary Petition Date;
and (iii) “Allowed Claim” shall not include any Claim subject to disallowance in
accordance with section 502(d) of the Bankruptcy Code.




                                             1
  Case 1-19-45884-cec         Doc 53     Filed 12/24/19      Entered 12/24/19 21:29:58




        1.5     “Assets” means any and all property of the Estate, including, without
limitation, all property and other interests identified in section 541(a) of the Bankruptcy
Code. Without limiting the foregoing, Assets shall include all of the Debtor’s real, personal,
tangible and intangible property, wherever located and whether acquired prior to or after
the Petition Date, including Cash, furniture, fixtures, equipment, artwork, intellectual
property, Causes of Action (including Avoidance Actions), together with the proceeds and
products, replacements and accessions thereof.
        1.6     “Avoidance Action” means any Causes of Action to avoid and recover a
transfer of property of the Estate or an interest of the Debtor in property, including, without
limitation, actions arising under sections 544, 545, 547, 548, 549, 550 and 553(b) of the
Bankruptcy Code and any other applicable federal, state or common law.
       1.7      “Ballot” means the form distributed to the holder of an impaired Claim on
which it is to be indicated whether such holder accepts or rejects the Plan.
       1.8    “Bankruptcy Case” means the case concerning the Debtor commenced
under Chapter 11 of the Bankruptcy Code on the Petition Date, administered under case
number 19-45886 (CEC) in the United States Bankruptcy Court for the Eastern District of
New York.
        1.9     “Bankruptcy Code” means Title 11 of the United States Code, as amended,
in effect and applicable to the Bankruptcy Case.
        1.10 “Bankruptcy Court” or “Court” means the United States Bankruptcy Court
for the Eastern District of New York wherein the Bankruptcy Case is pending.
        1.11 “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as
promulgated by the Supreme Court of the United States, as amended, and any Local Rules
of the Bankruptcy Court, as amended, in effect and applicable to the Debtor’s Bankruptcy
Case.
        1.12 “Bar Date” means January 17, 2020 at 5:00 p.m., the date established by the
Bankruptcy Court as the deadline to file proofs of Claim, or with respect to Governmental
Units, March 24, 2020 at 5:00 p.m., as applicable, unless the Bankruptcy Court has set a
different date by which a specific Creditor must file a proof of Claim, in which case it
means, for such specific Creditor, such different date set by the Court.
       1.13 “Business Day” means any day other than a Saturday, Sunday or a “legal
holiday,” as such term is defined in Bankruptcy Rule 9006(a).
       1.14    “Cash” means legal tender of the United States of America.
        1.15     “Causes of Action” means any and all Claims, rights, actions, chose in
action, suits, causes of action, liens, judgments and damages belonging to the Debtor or its
Estate and any and all liabilities, obligations, covenants, undertakings and debts owing to
the Estate, of whatever nature and whenever arising, whether known or unknown, in law,
equity or otherwise, including, without limitation, actions arising under sections 541 and
542 of the Bankruptcy Code and any other applicable federal, state or common law.
       1.16 “Claim” means, as defined in Bankruptcy Code section 101(5): (a) a right
to payment, whether or not such right is reduced to judgment, liquidated, unliquidated,
                                              2
  Case 1-19-45884-cec        Doc 53     Filed 12/24/19      Entered 12/24/19 21:29:58




fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or
unsecured; or (b) a right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable remedy is reduced
to judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured, or
unsecured.
        1.17 “Claims Objection Bar Date” means, unless otherwise extended by Order
of the Court, the first Business Day that is 120 days after the Effective Date.
        1.18   “Class” means a category of Claims or Interests described in Article 3 of
the Plan.

        1.19 “Commingling Claims” shall mean those Claims filed by Claimants which
assert that (i) they provided funds at the behest of Yechezkel Strulovitch or Yechiel
Oberlander to acquire interests in specific Schedule A Properties (as that term is defined in
the Second Amended Complaint filed an action pending in the United States District Court
for the Eastern District of New York styled Schonberg et al vs. Yechezkel Strulovitch et al,
case no. 17 cv 2161) and that (ii) Strulovitch and/or Oberlander wrongfully commingled
their funds with funds of other entities and utilized them for purposes not authorized by
these Claimants.
       1.20 “Confirmation Date” means the date on which the Clerk of the Bankruptcy
Court enters the Confirmation Order on the docket.
        1.21 “Confirmation Order” means the order of the Bankruptcy Court confirming
this Plan pursuant to section 1129 of the Bankruptcy Code, as the Plan may be amended
by its terms and consistent with applicable law, and any findings of fact and conclusions
of law contained in the Confirmation Order or a separate document entered substantially
contemporaneously therewith, in form and substance reasonably satisfactory to the Debtor
        1.22 “Creditor” means any Person holding a Claim against the Debtor or,
pursuant to section 102(2) of the Bankruptcy Code, against property of the Debtor, that
arose or is deemed to have arisen on or prior to the Involuntary Petition Date, including,
without limitation, a Claim against the Debtor of the kind specified in Bankruptcy Code
sections 502(g), 502(h) or 502(i).
        1.23    “Debtor” means 657-665 5th Avenue LLC, the Debtor in the Bankruptcy
Case.
       1.24   “Development Costs” shall mean all costs of developing the Property,
including without limitation, construction costs, plans, permits, materials and sales
commissions.
       1.25 “Deficiency Claim” means that portion of any Allowed Claim held by a
Secured Creditor which exceeds the value of the Assets securing such Allowed Claim.
        1.26 “Disallowed” means, when referring to a Claim or Interest, a Claim
(including a Scheduled Claim) or Interest, or any portion of a Claim or Interest, which has
been disallowed or expunged by a Final Order.
        1.27   “Disclosure Statement” means the disclosure statement for the Plan and all
                                             3
  Case 1-19-45884-cec         Doc 53     Filed 12/24/19     Entered 12/24/19 21:29:58




exhibits annexed thereto or otherwise filed in connection therewith, approved by the
Bankruptcy Court in accordance with section 1125 of the Bankruptcy Code.
      1.28 “Disclosure Statement Order” means the Final Order of the Bankruptcy
Court approving the Disclosure Statement in accordance with section 1125 of the
Bankruptcy Code.
        1.29 “Disputed” means, with respect to a Claim against or Interest in the Debtor,
the extent to which the allowance of such Claim or Interest is the subject of a timely
objection, complaint or request for estimation in accordance with the Plan, the Bankruptcy
Code, the Bankruptcy Rules, or the Confirmation Order, or is otherwise disputed in
accordance with applicable law, which objection, request for estimation, or dispute has not
been withdrawn with prejudice or determined by a Final Order.
       1.30 “Disputed Claims Reserve” means the segregated account established
consistent with Section 5.8(e) of the Plan.
      1.31 “Distributable Litigation Proceeds” means the net proceeds of the
Remaining Assets after deducting the Post-Confirmation Expenses.
        1.32   “Distribution” means any distribution made pursuant to the terms of this
Plan.
         1.33 “Distribution Date” means any date on which a Distribution is made or to
be made to holders of Allowed Claims under this Plan. The first Distribution shall occur as
soon as practicable on or after the Effective Date. To the extent subsequent Distributions
are necessary, such subsequent Distributions shall occur as soon after the first Distribution
Date as the Debtor shall reasonably determine is appropriate in light of
(i) the amount of funds on hand; (ii) the amount and nature of Disputed Claims; (iii) the
activities to be accomplished, including their anticipated duration and costs; (iv) the length
of time since any prior Distribution; and (v) the costs of effecting any interim Distribution.
        1.34 “Effective Date” means the first Business Day after the entry of the
Confirmation Order that the conditions to effectiveness of the Plan set forth in Section
7.2 of the Plan have been satisfied or otherwise waived.
        1.41 “Encumbrances” means, collectively, any and all security interests, liens,
pledges, Claims, levies, charges, escrows, encumbrances, options, rights of first refusal,
transfer restrictions, conditional sale contracts, title retention contracts, mortgages,
hypothecations, indentures, security agreements or other agreements, arrangements,
contracts, commitments, understandings or obligations of any kind whatsoever, whether
written or oral.
       1.42 “Entity” shall have the meaning assigned to such term in section 101(15) of
the Bankruptcy Code.
      1.43 “Estate” means the Debtor’s estate created pursuant to section 541 of the
Bankruptcy Code upon the Involuntary Petition Date.
        1.44    “Fee Application Deadline” shall have the meaning assigned to such term
in Section 5.15 of the Plan.
        1.45 “Final Order” means an order or judgment of the Bankruptcy Court as to
                                              4
  Case 1-19-45884-cec        Doc 53     Filed 12/24/19     Entered 12/24/19 21:29:58




which the time to appeal, petition for certiorari, or move for reargument or rehearing has
expired and as to which no appeal, petition for certiorari or other proceedings for
reargument or rehearing shall then be pending; provided, however, if an appeal, or writ of
certiorari, reargument or rehearing thereof has been filed or sought, such order shall have
been affirmed by the highest court to which such order was appealed, or certiorari shall
have been denied or reargument or rehearing shall have been denied or resulted in no
modification of such order, and the time to take any further appeal, petition for certiorari
or move for reargument or rehearing shall have expired; provided, further, that the
possibility that a motion under section 502(j) of the Bankruptcy Code, Rule 59 or Rule 60
of the Federal Rules of Civil Procedure, or any analogous rule under the Bankruptcy Rules,
may be but has not then been filed with respect to such order, shall not cause such order
not to be a Final Order.
       1.46     “General Unsecured Claim” means any Unsecured Claim against the
Debtor that is not an Administrative Expense Claim, Professional Fee Claim, Priority Tax
Claim, or Non-Tax Priority Claim.
        1.47 “Governmental Unit” shall have the meaning assigned to such term in
section 101(27) of the Bankruptcy Code.
        1.48 “Interest” means any ownership or related rights and interests of any Person
in the Debtor.
        1.49 “Commingling Claimants” shall mean those claimants who have filed
Claims asserting that (i) they provided funds at the behest of Yechezkel Strulovitch or
Yechiel Oberlander for investment in specific Schedule A Properties (as that term is
defined in the Second Amended Complaint filed in an action pending in the United States
District Court for the Eastern District of New York styled Schonberg et al vs. Yechezkel
Strulovitch et al Case no 17 cv 2161) and that (ii) Strulovitch and/or Oberlander wrongfully
commingled their funds with funds of other entities and utilized them for purposes not
authorized by these Claimants.
        1.50 “Newco” shall mean the entity that will acquire the Property on the
Effective Date.
        1.51 “Newco Capital Amount” shall mean that amount which, in addition to a
mortgage loan obtained from a lending institution, will be needed for Newco to fund its
obligations on the Effective Date, plus 12% p.a. on that amount calculated from the
Effective Date.
      1.52 “Newco Financing Costs” shall mean any loan and costs associated with a
mortgage on the Property to be obtained by Newco on the Effective Date.
        1.53 “Non-Tax Priority Claim” means a Claim, other than an Administrative
Expense Claim or a Priority Tax Claim, which is entitled to priority in payment under
sections 507(a)(1), (2) (3), (4), (5), (6), (7), or (9) of the Bankruptcy Code.
        1.54 “Person” means any individual, corporation, partnership, association, joint
venture, limited liability company, limited liability partnership, estate, trust, receiver,
trustee, unincorporated organization or Governmental Unit or subdivision thereof or other
Entity.
                                             5
  Case 1-19-45884-cec        Doc 53     Filed 12/24/19    Entered 12/24/19 21:29:58




        1.55 “Petition Date” means September 26, 2019, the date upon which the Debtor
filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code and the
effective date of the Order for Relief.
       1.56 “Plan” means this Plan and any exhibits annexed hereto or otherwise filed
in connection with the Plan, and any documents delivered in connection herewith, as the
same may be amended or modified from time to time by any duly authorized and permitted
amendment or modification.
       1.57 “Plan Administrator” means the individual appointed as of the Effective
Date to administer the Plan pursuant to Section 5.6, subject to approval by the Bankruptcy
Court pursuant to the Confirmation Order.

       1.58 “Post-Confirmation Expenses” means any administrative expenses,
including all fees and expenses of the Plan Administrator and any Professionals retained
by the Debtor or the Plan Administrator after the Effective Date.
        1.59 “Post-Confirmation Reserve” means a reserve established by the Plan
Administrator funded at the discretion of the Plan Administrator from the Distributable
Litigation Proceeds and the Post-Development Distributable Proceeds and to fund all Post-
Confirmation Expenses.
        1.60 “Post-Development Distributable Proceeds” shall mean 50% of the
proceeds of the Property remaining after the sale of all units and payment of all
Development Costs, Newco Financing Costs, the Newco Capital Amount and all capital
gains tax payable.
       1.61     “Priority Tax Claim” means a Claim or a portion of a Claim of a
Governmental Unit against the Debtor which is entitled to priority in payment under
sections 502(i) and 507(a)(8) of the Bankruptcy Code.
        1.62 “Professional Fee Claim” means any Claim of a professional retained in the
Bankruptcy Case pursuant to sections 327 or 1103 of the Bankruptcy Code or otherwise,
for compensation or reimbursement of costs and expenses relating to services incurred prior
to and including the Effective Date, whether fixed before or after the Effective Date, when
and to the extent any such Claim is allowed by the Bankruptcy Court pursuant to sections
329, 330, 331, 503(b), or 1103 of the Bankruptcy Code.
        1.63 “Professionals” means those professional persons, including lawyers,
financial advisors, and accountants retained by the Debtor or the Creditors’ Committee
during the Bankruptcy Case.
       1.64    “Property” shall mean 657-665 5th Avenue, Brooklyn, New York.
       1.65    “Pro Rata” means, in connection with a particular Allowed Claim or
Allowed Interest and in connection with any Distribution, the ratio between the amount of
such Allowed Claim or Allowed Interest and the aggregate amount of all Allowed Claims
or Allowed Interests in such Class or Classes entitled to such Distribution.
        1.66 “Record Date” shall have the meaning assigned to such term in Section
9.8 of this Plan.

                                            6
  Case 1-19-45884-cec         Doc 53     Filed 12/24/19     Entered 12/24/19 21:29:58




        1.75 “Remaining Assets” means any and all Assets, properties, rights, interests
and Claims of the Debtor and its Estate of whatever nature, whether tangible or intangible,
legal or equitable, matured or unmatured, fixed or contingent, liquidated or unliquidated,
including, without limitation, any Causes of Action, as of the Effective Date, which
Remaining Assets shall be administered by the Plan Administrator on and after the
Effective Date.
       1.76     “Scheduled Claim” means a Claim that is listed in the Debtor’s Schedules.
       1.77 “Schedules” means the schedules of Assets and liabilities, schedules of
executory contracts and unexpired leases, statement of financial affairs, and other
schedules and statements filed by the Debtor pursuant to Federal Rule of Bankruptcy
Procedure 1007, and any amendments thereto.
         1.78 “Secured Claim” means a Claim secured by a “lien,” as that term is defined
in section 101(37) of the Bankruptcy Code, including, but not limited to, a judicial lien as
that term is defined at section 101(36) of the Bankruptcy Code, against any property of the
Estate, but only to the extent of the value, as determined by the Bankruptcy Court pursuant
to section 506(a) of the Bankruptcy Code and Bankruptcy Rule 3012 or as otherwise agreed
to, of such Creditor’s interest in the Debtor’s interest in such property.
       1.79    “Secured Creditor” means the holder of a Secured Claim.
        1.80 “Tax Information” shall have the meaning assigned to such term in Section
9.13(a) of this Plan.
        1.81 “Tax Information Request” shall have the meaning assigned to such term in
Section 9.13(b) of the Plan.
       1.82 “U.S. Trustee” means any and all representatives and employees of the
Office of the United States Trustee for the Eastern District of New York.
        1.83 “Unclaimed Distribution” means any Distribution that remains unclaimed
after ninety (90) days following any Distribution Date. Unclaimed Distributions shall
include, without limitation: (i) checks (and the funds represented thereby) which have been
returned as undeliverable without a proper forwarding address; (ii) funds representing
checks which have not been paid; and (iii) checks (and the funds represented thereby)
which were not mailed or delivered because of the absence of a valid address.
        1.84 “Unsecured Claim” means any Claim which is not secured by an offset or
“lien,” as that term is defined in section 101(37) of the Bankruptcy Code, including, but
not limited to, a “judicial lien” as that term is defined at section 101(36) of the Bankruptcy
Code, against any property of the Estate, but only to the extent of the “value,” as determined
by the Bankruptcy Court pursuant to section 506(a) of the Bankruptcy Code and
Bankruptcy Rule 3012, or as otherwise agreed to, of such Creditor’s interest in the Debtor’s
interest in such property.
B. Rules of Interpretation
       For purposes of this Plan: (a) where appropriate in the relevant context, each term,
whether stated in the singular or the plural, will include both the singular and the plural;
(b) unless otherwise provided in the Plan, any references in the Plan to a contract,
                                              7
  Case 1-19-45884-cec         Doc 53     Filed 12/24/19      Entered 12/24/19 21:29:58




instrument, release, indenture or other agreement or document being in a particular form
or on particular terms and conditions means that such document will be substantially in
such form or substantially on such terms and conditions; (c) unless otherwise provided in
the Plan, any reference in the Plan to an existing document or appendix filed or to be filed
means such document or appendix, as it may have been or may be amended, modified or
supplemented pursuant to the Plan; (d) unless otherwise specified herein, any reference to
a Person as a holder of a Claim or Interest includes that Person’s successors, assigns and
affiliates; (e) unless otherwise specified, all references in the Plan to Sections and Articles
are references to Sections and Articles of or to the Plan; (f) the words “herein”, “hereto”
and “hereof” refer to the Plan in its entirety rather than to a particular portion of the Plan;
and (g) the rules of construction set forth in section 102 of the Bankruptcy Code will apply
to the Plan. To the extent that the Plan is inconsistent with the Disclosure Statement, unless
such document specifically states otherwise, the provisions of the Plan shall control.

 ARTICLE 2 - PAYMENT OF CLAIMS NOT REQUIRED TO BE CLASSIFIED
       2.1     Claims Not Classified.
       No classes are designated for Administrative Expense Claims, Professional Fee
Claims and Priority Tax Claims.
       2.2     Administrative Expense Claims.
        All Allowed Administrative Expense Claims set forth in a budget approved by the
First Lien and Second Lien Creditors shall be paid in full, in Cash, in such amounts as are
incurred in the ordinary course of the liquidation of the Debtor, or in such amounts as may
be Allowed by the Bankruptcy Court (a) as soon as practicable following the later of the
Effective Date or the date upon which the Court enters a Final Order allowing any such
Administrative Expense Claim, or (b) upon such other terms as may exist in accordance
with the ordinary course of the Debtor’s liquidation or (c) as may be agreed upon between
the holder of any such Administrative Expense Claim and the Debtor. In the event there
exists any Disputed Administrative Expense Claims on the Effective Date, the Debtor or
the Plan Administrator shall at all times hold and maintain Cash in the Disputed Claims
Reserve in an amount equal to all outstanding Disputed Administrative Expense Claims.
       2.3     Professional Fee Claims.
        The Plan Administrator shall pay all Professional Fee Claims in an amount not to
exceed the Estate Reserve as soon as practicable after the later of the Effective Date or a
Final Order has awarded such compensation and reimbursement of expenses pursuant to
proper application to the Court in accordance with Section 5.11 hereof. All Professional
Fee Claims in excess of the Estate Reserve shall be paid as soon as practicable from the
UC Funds. In the event any Disputed Professional Fee Claims exist on the Effective Date,
the Plan Administrator shall hold and maintain Cash in the Disputed Claims Reserve in an
amount equal to all outstanding Disputed Professional Fee Claims until such dispute is
resolved consensually or by order of the Bankruptcy Court.
       2.4     Priority Tax Claims.
       Unless otherwise agreed to by the parties, each holder of an Allowed Priority Tax
                                              8
  Case 1-19-45884-cec        Doc 53     Filed 12/24/19     Entered 12/24/19 21:29:58




Claim will receive from the UC Funds an amount in Cash equal to the Allowed amount of
such Priority Tax Claim as soon as practicable following the later of (a) the Effective Date
and (b) the date on which such Priority Tax Claim becomes an Allowed Claim. In the event
any Disputed Priority Tax Claims exist on the Effective Date, the Plan Administrator shall
hold and maintain Cash in the Disputed Claims Reserve in an amount equal to all
outstanding Disputed Priority Tax Claims until such dispute is resolved consensually or by
order of the Bankruptcy Court.

           ARTICLE 3 - CLASSIFICATION OF CLAIMS AND INTERESTS
       The following Classes of Claims and Interests are designated pursuant to and in
accordance with section 1123(a)(1) of the Bankruptcy Code, which Classes shall be
mutually exclusive:

Class           Class Designation                             Status/Voting Rights
Class 1A        Portfolio Acquisition 4 2017 LLC              Unimpaired/Deemed to
                                                              Accept
Class 1B        Secured Claims of Governmental Units          Unimpaired/Deemed to
                                                              Accept
Class 2         Non-Tax Priority Claims                       Unimpaired/Deemed to
                                                              Accept
Class 3         General Unsecured Claims                      Impaired/Entitled to Vote
Class 4         Commingling Claims                            Impaired/Entitled to Vote
Class 5         Interests                                     Unimpaired/Deemed to
                                                              Accept

   ARTICLE 4 - TREATMENT OF CLASSES OF CLAIMS AND INTERESTS
       The following treatment of and consideration to be received by holders of Allowed
Claims and Allowed Interests pursuant to this Plan shall be in full settlement, release and
discharge of such Allowed Claims and Allowed Interests.
          4.1   Class 1A (Secured Claims of Portfolio Acquisition 4 2017 LLC
                (“Mortgagee”)).
        On the Effective Date, or as soon as its claim is Allowed, the Mortgagee shall
receive the full amount of its Allowed Secured Claim, in Cash. In the event of a dispute
exists as to the Mortgagee’s Claim, the Plan Administrator shall hold and maintain Cash in
the Disputed Claims Reserve in an amount equal to the amount asserted as due by the
Mortgagee until such dispute is resolved consensually or by order of the Bankruptcy Court.
        4.2      Class 1B (Secured Claims of Governmental Units). On the Effective
Date, or as soon as its claim is Allowed, each holder of a claim in this class shall receive
the full amount of its Allowed Secured Claim, in Cash. In the event of a dispute exists as
to the Claim of any Governmental Unit, the Plan Administrator shall hold and maintain
Cash in the Disputed Claims Reserve in an amount equal to the amount asserted as due by
the such Governmental Unit until such dispute is resolved consensually or by order of the
Bankruptcy Court.
                                             9
    Case 1-19-45884-cec          Doc 53     Filed 12/24/19      Entered 12/24/19 21:29:58




          4.3      Class 2 (Non-Tax Priority Claims).
        On the Effective Date, or as soon as its claim is Allowed, each holder of a claim in this
class shall receive the full amount of its Allowed Secured Claim, in Cash. In the event of a
dispute exists as to the amount due to any holder of a Claim in this Class , the Plan Administrator
shall hold and maintain Cash in the Disputed Claims Reserve in an amount equal to the amount
asserted as due by the holder of such Claim until such dispute is resolved consensually or by
order of the Bankruptcy Court.
          4.4     Class 3 (General Unsecured Claims).
          In full satisfaction of such Allowed General Unsecured Claim, each holder of an
  Allowed General Unsecured Claim shall receive in Cash one or more Distributions of (i)
  its Pro Rata share of $50,000 payable on the Effective Date (ii) its Pro Rata share of 50%
  of the Post-Development Distributable Proceeds and (iii) its Pro Rata share of 50% of the
  Distributable Litigation Proceeds. In the event any Disputed General Unsecured Claim
  exists on a Distribution Date, the Plan Administrator shall hold and maintain Cash in the
  Disputed Claims Reserve in an amount equal to all outstanding Disputed General
  Unsecured Claims until such dispute is resolved consensually or by order of the Bankruptcy
  Court.
          4.5     Class 4 (Holders of Commingling Claims).
          In settlement of each such Allowed Claim, each holder of a Commingling Claim
  shall receive in Cash one or more Distributions of (i) its Pro Rata share of the Post-
  Development Distributable Proceeds and (ii) its Pro Rata share of 50% of the Distributable
  Litigation Proceeds.
          4.6     Class 5 (Interests).
         No holder of an Interest shall be entitled to a Distribution under the Plan on account
  of such Interest. On the Effective Date, all Interests shall be cancelled and extinguished.
            ARTICLE 5 - MEANS OF IMPLEMENTATION OF THE PLAN
          5.1     Implementation of the Plan.
          On the Effective Date, the Debtor shall fund the Post-Confirmation Reserve with
  an initial payment of $150,000 and convey the Property to Newco, in exchange for
  Newco’s assumption of the Debtor’s obligation to make payment of (i) Administrative
  Expense Claims, (ii) Professional Fee Claims, (iii) Priority Tax Claims, (iv) Class 1A and
  1B Claims, (v) Class 2 Claims (vi) $50,000 to Class 3 Claims (vii) $150,000 to fund the
  Post-Confirmation Reserve and (viii) the Post-Development Distributable Proceeds.
          The Plan will be implemented by the Plan Administrator in a manner consistent
  with the terms and conditions set forth in the Plan and the Confirmation Order. The Plan
  Administrator shall take and assume the responsibility for the following actions from and
  after the Effective Date: (i) transfer of the Property, (ii) maintain the Disputed Claims
  Reserve, (iii) prosecute, settle or resolve the Disputed Claims, (iv) assert, prosecute or settle
  all Causes of Action and/or Avoidance Actions belonging to the Estate, (v) make
  Distributions in accordance with the provisions of this Plan, (vi), make payments related
  to Post-Confirmation Expenses from the Post- Confirmation Reserve, and (vii) take any

                                                 10
  Case 1-19-45884-cec        Doc 53     Filed 12/24/19      Entered 12/24/19 21:29:58




and all other actions not inconsistent with the terms of this Plan that are necessary or
appropriate to effectuate the wind-up and liquidation of the Debtor and its Estate. The Plan
Administrator shall succeed to all privileges and rights of the Debtor, including with
respect to Causes of Action and Avoidance Actions, and shall own and be entitled to
pursue any and all Causes of Action and/or Avoidance Actions belonging to the Debtor
and seek any and all legal or equitable remedies available to the Debtor. On the Effective
Date, the Plan Administrator shall be deemed to be a representative of the Debtor’s Estate
within the meaning of section 1123(b)(3) of the Bankruptcy Code and a successor to the
Debtor solely with respect to the Causes of Action and shall have those powers and duties
set forth in Sections 323, 704(1), 704(2), 704(5), 704(9), 1106(a)(6) and 1106(a)(7) of the
Bankruptcy Code.
        5.2 Release of Liens -- Except as otherwise provided for in the Plan, (a) each
holder of a Secured Claim, if any, shall on the Effective Date (x) turn over and release to the
Debtors any and all Collateral that secures or purportedly secures such Claim, as pertains to
the Property or such Lien shall automatically, and without further action by the Debtors be
deemed released, and (y) execute such documents and instruments as the Debtors requests
to evidence such Claim holder's release of such property or Lien.
        5.3 Stamp Tax -- Under the Plan, pursuant to Bankruptcy Code § 1146(c), (a) the
issuance, transfer or exchange of any securities, instruments or documents, (b) the creation
of any other Lien, mortgage, deed of trust or other security interest, (c) the making or
assignment of any lease or sublease or the making or delivery of any deed or other instrument
of transfer under, pursuant to, in furtherance of, or in connection with, the Plan, including,
without limitation, any deeds, bills of sale or assignments executed in connection with the
purchase and sale of the Property and any other transaction contemplated under the Plan or
the re-vesting, transfer or sale of any real or personal property of the Debtors pursuant to, in
implementation of, or as contemplated in the Plan, and (d) the issuance, renewal,
modification or securing of indebtedness by such means, and the making, delivery or
recording of any deed or other instrument of transfer under, in furtherance of, or in
connection with, the Plan, including, without limitation, the Confirmation Order, shall not
be subject to any applicable document recording tax, stamp tax, conveyance fee or other
similar tax, mortgage tax, real estate transfer tax, or other similar tax or governmental
assessment.
       5.4 Execution of Documents -- The Debtor or Plan Administrator shall be
authorized to execute, in the name of any necessary party, any notice of satisfaction, release
or discharge of any Lien, Claim or encumbrance not expressly preserved in the Plan and
deliver such notices to any and all federal, state and local governmental agencies or
departments for filing and recordation.
        5.5 Recording Documents -- Each and every federal, state and local
governmental agency or department shall be authorized to accept and record any and all
documents and instruments necessary, useful or appropriate to effectuate, implement and
consummate the transaction contemplated by the Plan, including, but not limited to any and
all notices of satisfaction, release or discharge of any Lien, Claim or encumbrance not
expressly preserved by the Plan, and the Confirmation Order.
       5.6     Powers and Obligations of the Plan Administrator.
                                             11
  Case 1-19-45884-cec        Doc 53     Filed 12/24/19      Entered 12/24/19 21:29:58




         The Plan Administrator shall be the exclusive administrator of the assets of the
Debtor’s Estate for purposes of 31 U.S.C. § 3713(b) and 26 U.S.C. § 6012(b)(3), as well
as the representative of the Estate appointed pursuant to section 1123(b)(3)(B) of the
Bankruptcy Code. The powers, rights and responsibilities of the Plan Administrator shall
include the authority and responsibility to: (i) receive, manage, invest, supervise, and
protect the Remaining Assets; (ii) pay taxes or other obligations incurred by the Estate;
(iii) retain and compensate, without further order of the Bankruptcy Court, the services of
professionals to advise and assist in the administration, prosecution and Distribution of the
Remaining Assets; (iv) calculate and implement Distributions of the Remaining Assets; (v)
prosecute, compromise and settle all Disputed Claims and Causes of Action and/or
Avoidance Actions; (vi) pay Professional Fees of professionals retained in the Bankruptcy
Case and Allowed pursuant to any order of the Court, whether such Professional Fees were
incurred before or after the Effective Date; (vii) make Distributions in accordance with the
provisions of this Plan; and (viii) make payments related to Post-Confirmation Expenses
from the Post-Confirmation Reserve in accordance with the provisions of this Plan.
       5.7     Plan Administrator Reporting.
        The Plan Administrator shall prepare and file with the Court, and serve upon the
First Lien Creditor, such reports as are required pursuant to Section 5.19 hereof, including
quarterly reports, beginning with the first full calendar quarter after the Effective Date,
regarding the liquidation or other administration of the Remaining Assets, Distributions
made by the Plan Administrator, and the status of the prosecution or settlement of any
Claims and Causes of Action. The Plan Administrator shall pay fees of the U.S. Trustee as
provided in Section 5.19 hereof.
       5.8     Fees and Expenses of the Plan Administrator.
         Except as otherwise ordered by the Bankruptcy Court or specifically provided for
in the Plan, the amount of any fees and expenses incurred by the Plan Administrator on or
after the Effective Date (including, without limitation, taxes) and any compensation and
expense reimbursement claims (including, without limitation, reasonable fees and expenses
of counsel) of the Plan Administrator arising out of the liquidation of the Remaining Assets,
the making of Distributions under the Plan, and the performance of any other duties given
to it shall be paid from the Post-Confirmation Reserve.
       5.9     Causes of Action.
        During the Post-Confirmation Period, the Plan Administrator shall have the
authority to assert, prosecute, and settle all Claims and Causes of Action that belong to the
Debtor’s Estate, and, in connection therewith, shall have the right to assert and enforce all
defenses belonging to the Debtor and its Estate, including, without limitation, setoff,
recoupment and any rights under Bankruptcy Code section 502(d). The Plan Administrator
and the Oversight Committee shall confer in good faith in connection with the prosecution,
settlement and disposition of any recoveries from any Causes of Action that may be
commenced after the Effective Date.
       5.10    Employment of Professionals by the Plan Administrator.
       The Plan Administrator may employ, without further order of the Bankruptcy

                                             12
  Case 1-19-45884-cec        Doc 53     Filed 12/24/19    Entered 12/24/19 21:29:58




Court, professionals to assist it in carrying out its duties hereunder and may compensate
and reimburse the expenses of those professionals without further order of the Bankruptcy
Court; provided, however, that any such compensation and reimbursement may be made
only out of the Post-Confirmation Reserve.
       5.11    Oversight Committee.
        An Oversight Committee comprised of no more than the three current co-managers
of the Debtor (the “Oversight Committee”) shall be appointed on the Effective Date for the
purpose of providing advice and consent to the Plan Administrator on or after the Effective
Date with respect to the resolution, reconciliation and settlement of Disputed Claims,
Distributions, and commencement of litigation, as further described in this Section 5.7 as
follows: (A) the Plan Administrator may select, in consultation with the Oversight
Committee, (i) special counsel to the Plan Administrator to prosecute objections to
Disputed Claims, which may be the Debtor’s pre-Effective Date counsel, (ii) special
counsel to the Plan Administrator to commence and prosecute lawsuits which may be the
Debtor’s pre-Effective Date counsel, and (iii) a financial advisor to advise the Plan
Administrator with respect to the review and analysis of Disputed Claims; (B) when
considering settlement of Claims objections or lawsuits, the Plan Administrator shall
consult with the Oversight Committee regarding the merits, efficacy and reasonableness of
such action, and, in the event the Oversight Committee and Plan Administrator cannot
reach agreement on the Plan Administrator’s proposed action, the Plan Administrator may
seek Bankruptcy Court authorization for such action; (C) the Plan Administrator shall
consult with the Oversight Committee on the status of Claims objections and lawsuits from
time to time; and (D) the Oversight Committee shall be disbanded at such time as all
Disputed Claims have been finally resolved, all Distributions to holders of Allowed
General Unsecured Claims have been made and all Causes of Action have been settled or
resolved.


       5.12    Establishment of Reserves and Funds.
               (a) Post-Confirmation Reserve. On the Effective Date or as soon thereafter
as is practicable, the Post-Confirmation Reserve shall be established by the Plan
Administrator and funded with an initial payment of $150,000 from Newco. If the Plan
Administrator determines that additional funding of the Post-Confirmation Reserve is
required, from time to time following the Effective Date, such funding shall be made from
either the Distributable Litigation Proceeds or the Post-Development Distributable
Proceeds. The Post-Confirmation Reserve shall be used to pay the Post-Confirmation
Expenses, including, without limitation, costs and expenses of counsel or other advisors
retained by the Debtor or the Plan Administrator and the prosecution of Causes of Action
and Claims objections. Any amounts remaining in the Post-Confirmation Reserve after all
Post-Confirmation Expenses are paid shall become available for Distribution and divided
equally among holders of Class 3 and Class 4 Claims.
               (b) Disputed Claims Reserve. As soon as practicable following the
Effective Date, the Disputed Claims Reserve shall be established by the Plan Administrator
in an amount equal to the Distribution amount to which holders of Disputed Claims would

                                            13
  Case 1-19-45884-cec           Doc 53      Filed 12/24/19      Entered 12/24/19 21:29:58




have otherwise been entitled but for the dispute; provided, however, that the Plan
Administrator shall have no obligation to fund the Disputed Claims Reserve unless and
until a Distribution occurs to holders of Allowed Claims. The Assets in the Disputed
Claims Reserve shall be held separately from other Assets held by the Debtor, subject to
an allocable share of all expenses and obligations of the Estate, on account of Disputed
Claims. The Plan Administrator shall remove funds from the Disputed Claims Reserve as
Disputed Claims are resolved, which funds shall be distributed as provided in the Plan.
Notwithstanding any other provision of the Plan to the contrary, subject to definitive
guidance from the Internal Revenue Service or a court of competent jurisdiction to the
contrary, the Plan Administrator may treat any Assets allocable to, or retained on account
of, the Disputed Claims Reserve as held by one or more discrete entities for federal, and
applicable state, local or other, income tax purposes, and may determine that such Entity
or Entities shall constitute “disputed ownership funds” under, and may make the election
permitted by, Treasury Regulation 1.468B-9, or any successor provision thereto. All recipients
of Distributions under the Plan shall be bound by, and shall report consistent with, such income tax
treatment.

        5.13    General Disposition of Assets.
        Pursuant to section 1123(a)(5) of the Bankruptcy Code and subject to the terms of
the Plan, as soon as is reasonably practicable following the Effective Date, the Plan
Administrator shall sell or otherwise dispose of, and liquidate to or otherwise convert to
Cash, any non-Cash Assets in such manner as the Plan Administrator shall determine in
his judgment in consultation with the Oversight Committee.
        5.14    Administrative Expense Claims Bar Date.
        Persons asserting an Administrative Expense Claim must file a request for payment
of such Administrative Expense Claim on or before 5:00 p.m. prevailing Eastern Time on
or before the first Business Day after the thirtieth (30th) day after the Effective Date (the
“Administrative Expense Claims Bar Date”). No payment or Distributions will be made on
account of any Administrative Expense Claim until such Claim becomes an Allowed
Claim. Any person asserting an Administrative Expense Claim that fails to file and serve
an Administrative Expense Claim on or before the Administrative Expense Claims Bar
Date shall be forever barred from asserting any such right to payment as against the Debtor
and/or the Estate.
        5.15    Deadline for Filing Applications for Professional Fee Claims.
        All parties seeking payment of Professional Fee Claims must file with the
Bankruptcy Court a final application and/or an application for payment of reasonable fees
and expenses under section 503(b) of the Bankruptcy Code, as applicable, on or before the
first Business Day after the thirtieth (30th) day after the Effective Date (the “Fee
Application Deadline”). Any Professional failing to file and serve such final application or
503(b) motion on or before the Fee Application Deadline shall be forever barred from
asserting any such right to payment against the Debtor or the Estate.
        5.16    Execution of Documents to Effectuate Plan.
        From and after the Effective Date, the Debtor and the Plan Administrator shall have
                                                14
  Case 1-19-45884-cec         Doc 53     Filed 12/24/19     Entered 12/24/19 21:29:58




the exclusive power and authority to execute any instrument or document to effectuate the
provisions of the Plan. Entry of the Confirmation Order shall authorize the Debtor and the
Plan Administrator to take, or cause to be taken, all actions necessary or appropriate to
consummate and implement the provisions of the Plan.
       5.17    Disallowance of Claims without Further Order of the Court.
        As of the Effective Date, any Scheduled Claim designated as disputed, contingent
or unliquidated in amount and for which a proof of Claim has not been filed by the Creditor
by the applicable Bar Date shall be deemed Disallowed and expunged. All Scheduled
Claims that correspond to a proof of Claim filed by a particular Creditor by the applicable
Bar Date shall be deemed to have been superseded by such later filed proof of Claim, and
the Scheduled Claim, regardless of priority, shall be expunged from the Claims register;
provided however, that such proofs of Claim shall be subject to objection in accordance
with Section 9.10 hereof.
       5.18    Continued Existence of Debtor Until Closing of the Case.
        Following the Effective Date, the Debtor shall continue in existence for the
purposes of, among other things, completing the liquidation of its Assets, winding up its
affairs and filing appropriate tax returns and shall thereafter be dissolved at the discretion
of the Plan Administrator. Upon the entry of an order closing the Bankruptcy Case, the
Debtor shall be deemed dissolved for all purposes. No other actions or filings or payments
shall be required in furtherance of such dissolution.
       5.19    Post-Effective Date Reports and Fees.
        Following the Effective Date and until the Case is closed, not less than once every
one-hundred and eighty (180) days, the Plan Administrator shall be responsible for the
filing of all post-Effective Date reports required during such periods with the U.S. Trustee
regarding the liquidation or other administration of property under his control pursuant to
the Plan, Distributions made by him, and other matters required to be included in such
report, and shall pay from the Debtor’s Estate all post-Effective Date fees charged or
assessed against the Estate under 28 U.S.C. §1930 during such periods together with
applicable interest pursuant to 31 U.S.C. § 3717.
       5.20    Cancellation of Interests.
       On the Effective Date, all existing Interests, shall, without any further action, be
cancelled, annulled, and extinguished and any certificates representing such canceled,
annulled, and extinguished Interests shall be null and void.
       5.21    Insurance Preservation.
        Nothing in this Plan shall diminish or impair the enforceability of any insurance
policies that may cover Claims against the Debtor, its employees, its shareholders or any
other Person.
        5.22 Preservation of Causes of Action.
       Except as otherwise provided in this Plan or in any contract, instrument, release or
agreement entered into in connection with the Plan, in accordance with section 1123(b) of
the Bankruptcy Code, all Claims or Causes of Action that the Debtor or the Estate may
                                             15
  Case 1-19-45884-cec         Doc 53     Filed 12/24/19      Entered 12/24/19 21:29:58




have against any person or entity are preserved and transferred to the Plan Administrator
on the Effective Date, including without limitation any and all Causes of Action the Debtor
or the Estate or other appropriate party in interest may assert under sections 502, 510,
522(f), 522(h), 542, 543, 544, 545, 547, 548, 549, 550, 551, 553 and 724(a) of the
Bankruptcy Code.

 ARTICLE 6 - TREATMENT OF EXECUTORY CONTRACTS & UNEXPIRED
             LEASES
       6.1     General Provisions.
        All executory contracts and unexpired leases of the Debtor shall be deemed rejected
as of the Effective Date, unless a particular executory contract or unexpired lease
(i) has previously been assumed or rejected pursuant to order of the Bankruptcy Court or
applicable provisions of the Bankruptcy Code, or (ii) has expired or otherwise terminated
pursuant to its terms.
       6.2     Notice of Deemed Rejection/Rejection Bar Date.
         Any party to an executory contract or unexpired lease that is rejected in accordance
with Section 6.1 shall file a proof of Claim for damages from such rejection no later than
thirty (30) days after the Effective Date. The failure to timely file a proof of Claim shall be
deemed a waiver of any Claim in connection with the rejection of such contract or lease.


 ARTICLE 7 - CONDITIONS PRECEDENT; CONFIRMATION & EFFECTIVE
           DATE
        7.1    Conditions Precedent to Confirmation of the Plan.
       The following conditions must be satisfied or waived by the Debtor in accordance
with Section 7.3 on or before the Confirmation Date:
                (a) The Disclosure Statement Order shall have been entered and shall have
become a Final Order; and
                (b) The Confirmation Order to be entered by the Bankruptcy Court shall
be in form and substance reasonably satisfactory to the Debtor and Newco, and shall
contain provisions that, among other things: (i) authorize the implementation of the Plan in
accordance with its terms; (ii) approve in all respects the other settlements, transactions,
and agreements to be effectuated pursuant to the Plan; (iii) find that the Plan complies with
all applicable provisions of the Bankruptcy Code, including that the Plan was proposed in
good faith and that the Confirmation Order was not procured by fraud; (iv) order that the
Property is transferred to Newco free and clear of all Claims, liens, Encumbrances and
interests of any Entity (v) order that the Remaining Assets are transferred to the Plan
Administrator on the Effective Date, free and clear of all Claims, liens, Encumbrances and
interests of any Entity; and (v) order that the Plan Administrator is authorized to take any
and all action necessary or appropriate to perform his duties hereunder.
        7.2    Conditions Precedent to the Effective Date.

                                              16
  Case 1-19-45884-cec         Doc 53      Filed 12/24/19      Entered 12/24/19 21:29:58




        The Effective Date shall not occur and no obligations under the Plan shall come
into existence unless each of the following conditions is met or, alternatively, is waived in
accordance with Section 7.3 hereof on or before the Effective Date:
               (a) The Confirmation Order shall have been entered by the Bankruptcy
Court, and no stay of its effectiveness shall have been issued within fourteen (14) days
following the entry of the Confirmation Order; and
         7.3    Waiver of Conditions Precedent.
       Each of the conditions precedent in Sections 7.1 and 7.2 hereof may be waived or
modified by the Debtor without further Court approval, in whole or in part.

               ARTICLE 8 - INJUNCTION; RELEASE; EXCULPATION
        8.1     General Injunctions.
      The following provisions shall apply and shall be fully set forth in the
Confirmation Order.
              (a) Injunctions Against Interference with Consummation or
Implementation of Plan. All holders of Claims or Interests shall be enjoined from
commencing or continuing any judicial or administrative proceeding or employing
any process against the Debtor or the Estate with the intent or effect of interfering
with the consummation or implementation of this Plan or the transfers, payments or
Distributions to be made hereunder.
                (b) Plan Injunction. Except as otherwise specifically provided for by
this Plan, as and from the Effective Date, all Persons shall be enjoined from (i) the
enforcement, attachment, collection or recovery by any manner or means of any
judgment, award, decree or order; (ii) the creation, perfection or enforcement of any
Encumbrance of any kind; (iii) the commencement or continuation of any action,
employment of process or act to collect, offset or recover any Claim or Cause of Action
satisfied, released or enjoined under this Plan; and/or (iv) the assertion of any right
of setoff, counterclaim, exculpation, or subrogation of any kind, in each case against
the Debtor or the Estate to the fullest extent authorized or provided by the
Bankruptcy Code.
                (c) No Bar to Claims Against Third Parties. Holders of Claims or
Interests against the Debtor are not barred or otherwise enjoined by the Plan from
pursuing any recovery against Persons that are not the Debtor.

        8.2     All Distributions Received in Full and Final Satisfaction.
        Except as otherwise set forth herein, all payments and all Distributions to be made
in accordance with the Plan on account of Claims (including Administrative Expense
Claims) shall be received in full and final satisfaction, settlement and release of the Estate’s
obligations for such Claims as against the Debtor, its property and the Estate.
       8.3      No Modification of Res Judicata Effect.
       The provisions of this Article 8 are not intended, and shall not be construed, to
                                              17
  Case 1-19-45884-cec        Doc 53     Filed 12/24/19    Entered 12/24/19 21:29:58




modify the res judicata effect of any order entered in the Bankruptcy Case, including,
without limitation, the Confirmation Order and any order finally determining Professional
Fee Claims to any Professional.
       8.4     Exculpation for Debtor and Estate Professionals.
        To the extent permitted by section 1125(e) of the Bankruptcy Code, the
Debtor, its shareholders, officers, directors, employees and professionals, their
respective officers, directors, employees and professionals (including professional
firms and individuals within such firms), shall neither have nor incur any liability to
any Person for any act taken or omitted to be taken in connection with or related to
the formulation, preparation, dissemination, implementation, administration,
funding, confirmation or consummation of the Plan, the Disclosure Statement, or any
contract, instrument, release or other agreement or document created or entered into
in connection with the Plan, or any act taken or omitted to be taken during the
Bankruptcy Case, except for (i) acts or omissions as a result of willful misconduct or
gross negligence and (ii) liability for any debt owed to the United States Government,
any state, city or municipality arising under (a) the Internal Revenue Code or any
state, city or municipal tax code, (b) the environmental laws of the United States or
any state, city or municipality, (c) laws regarding the regulation of securities
administered by the SEC or (d) any criminal laws of the United States, any state, city
or municipality. From and after the Effective Date, a copy of the Confirmation Order
and the Plan shall constitute, and may be submitted as, a complete defense to any
Claim or liability released pursuant to the Plan.
        8.5     Exculpation for Plan Administrator.
        The Plan Administrator and his employees, attorneys, accountants, financial
advisors, representatives and agents, each solely in such capacity, shall not have or
incur any liability to any person or entity for any act or omission in connection with,
or arising out of, the Plan or the property to be distributed under the Plan; provided
however, that the foregoing exculpation shall not apply to acts or omissions in bad
faith or as a result of recklessness, willful misconduct or gross negligence.
             ARTICLE 9 - PROVISIONS GOVERNING DISTRIBUTIONS
       9.1     Payment in U.S. Dollars.
       All Cash payments required under the Plan shall be made in U.S. dollars by checks
drawn on a domestic bank selected by the Plan Administrator in accordance with the Plan
or by wire transfer from a domestic bank, at the option of the Plan Administrator. The Plan
Administrator may use the services of a third party to aid in the Distributions required to
be made under this Plan.
       9.2     Distributions Only on Business Days.
        Notwithstanding the foregoing provisions, if any Distribution called for under this
Plan is due on a day other than a Business Day, such Distribution shall instead be made the
next Business Day.
       9.3   Unclaimed Distributions.
       Unclaimed Distributions (including Distributions made by checks that fail to be
                                            18
  Case 1-19-45884-cec          Doc 53     Filed 12/24/19      Entered 12/24/19 21:29:58




cashed or otherwise negotiated within ninety (90) days after the Distribution Date or which
Distributions are returned to the Plan Administrator as undeliverable to the addresses
specified in the Claims Register, as it shall exist on the date such Distributions are made),
shall be canceled (by a stop payment order or otherwise), the Claim(s) relating to such
Distribution(s) shall be deemed forfeited and expunged without any further action or order
of the Bankruptcy Court, and the holder of such Claim(s) shall be removed from the
Distribution schedules and expunged from the Claims register and shall receive no further
Distributions under the Plan. Any such Unclaimed Distributions shall, as soon as is
practicable, be redistributed pursuant to the provisions of this Plan.
        9.4     Timing of Distributions on Disputed Claims Subsequently Allowed.
       In the event that a Disputed Claim is Allowed, in whole or in part, after the Effective
Date, a Distribution shall be made on account of such Allowed Claim on the next
Distribution Date that is at least fifteen (15) Business Days after such Claim is Allowed.
        9.5     No Payment or Distribution on Disputed Claims.
        Any contrary provision hereof notwithstanding, no payments or other Distributions
shall be made on account of any Disputed Claim, or any portion thereof, unless and until
such Claim is allowed by Final Order of the Bankruptcy Court. For the avoidance of doubt,
no portion of any Disputed Claim is entitled to a Distribution. Holders of Disputed Claims
shall be bound, obligated and governed in all respects by this Plan.
        9.6     Disputed Distribution.
       If a dispute arises as to the identity of a holder of an Allowed Claim who is to
receive a Distribution, the Plan Administrator may, in lieu of making such Distribution to
such holder, hold such amount until the dispute is resolved by Final Order of the
Bankruptcy Court or by written agreement among the parties to such dispute.
        9.7     Transmittal of Payments and Notices.
         All Distributions shall be made to the holder of a Claim by regular first-class mail,
postage prepaid, in an envelope addressed to such holder at the address listed on its proof
of Claim filed with the Claims Agent or Bankruptcy Court or, if no proof of Claim was
filed, (i) at the address listed on the Debtor’s Schedules, or (ii) at such address that a holder
of a Claim provides to the Debtor and the Plan Administrator after the Effective Date in
writing and files at least fifteen (15) Business Days prior to a Distribution Date. Neither
the Debtor nor the Plan Administrator shall have any duty to ascertain the mailing address
of any holder of a Claim other than as set forth herein. The date of payment or delivery
shall be deemed to be the date of mailing. Payments made in accordance with the provisions
of this Section shall be deemed made to the holder regardless of whether such holder
actually receives the payment.
       9.8     Record Date for Distributions.
       Except as otherwise provided in a Final Order of the Bankruptcy Court, transferees
of Claims that are transferred pursuant to Bankruptcy Rule 3001 with appropriate filings
made on or before the Effective Date (the “Record Date”) shall be treated as the holders of
those Claims for all purposes, notwithstanding that any period provided by Bankruptcy
Rule 3001 for objecting to the transfer(s) may not have expired prior to the Record Date.
                                               19
  Case 1-19-45884-cec           Doc 53      Filed 12/24/19      Entered 12/24/19 21:29:58




The Debtor and the Plan Administrator shall have no obligation to recognize any transfer
of any Claim occurring after the Record Date. In making a Distribution with respect to any
Claim, the Debtor and the Plan Administrator shall be entitled to recognize and deal for all
purposes hereunder only with the Person who is listed on the proof of Claim filed with
respect to such Claim, on the Debtor’s Schedules as the holder thereof, and upon such other
evidence or record of transfer or assignment filed as of the Record Date.


        9.9     Claims Administration Responsibility.
                (a) Reservation of Rights. Unless a Claim is specifically Allowed prior to
or after the Effective Date or under the Plan, the Plan Administrator reserves any and all
objections to any and all Claims and motions or requests for the payment of Claims,
whether administrative expense, secured or unsecured, including, without limitation, any
and all objections to the validity or amount of any and all alleged Administrative Expense
Claims, Priority Tax Claims, or Non-Tax Priority Claims, liens and security interests,
whether under the Bankruptcy Code, other applicable law or contract. The failure to object
to any Claim prior to the Effective Date shall be without prejudice to the Plan
Administrator’s rights to contest or otherwise defend against such Claim in the Bankruptcy
Court when and if such Claim is sought to be enforced by the holder of the Claim.

              (b) Objections to Claims. The Plan Administrator may dispute, object
to, compromise or otherwise resolve all Claims. Unless otherwise provided in the Plan
or ordered by the Bankruptcy Court, all objections to Claims shall be filed and served
no later than the Claims Objection Bar Date, which is one hundred twenty
(120) days after the Effective Date, provided that the Plan Administrator may request
(and the Bankruptcy Court may grant) an extension of time by filing a motion with
the Bankruptcy Court.

               (c) Filing Objections. An objection to a Claim shall be deemed properly
served on the claimant if the Debtor or Plan Administrator causes service of any such
objection to be effected in accordance with Rule 3007 of the Bankruptcy Rules by mailing
or otherwise delivering the objection and a notice of hearing thereon to the claimant at the
address set forth on such claimant’s proof of Claim at least thirty (30) days prior to the
hearing thereon.

               (d) Determination of Claims. Except as otherwise agreed by the Debtor,
any Claim as to which a proof of Claim or motion or request for payment was timely filed
in the Bankruptcy Case may be determined and liquidated after the Effective Date pursuant
to (i) a Final Order of the Bankruptcy Court, or (ii) applicable non-bankruptcy law. Any Claim
determined to be an Allowed Claim after the Effective Date pursuant to this Section shall be treated
as an Allowed Claim in accordance with this Plan.
        9.10    Disputed Claims.
               (a) Except to the extent the Court determines that a lesser amount is
adequate, the Plan Administrator shall, on each Distribution Date, deposit in the Disputed
Claims Reserve Cash equal to the Distributions that would have been made to holders of
                                                20
  Case 1-19-45884-cec         Doc 53     Filed 12/24/19     Entered 12/24/19 21:29:58




Disputed Claims if such Claims were Allowed Claims in their full amounts or such lower
amount as to which the holder of such Claim has agreed in writing or, in the case where
any such Claim is unliquidated and/or contingent, the greater of (i) $1, and (ii) such other
amount as is reserved by order of the Bankruptcy Court made upon motion of the holder
of such Claim.
               (b) For purposes of effectuating the provisions of this Section 9.10 and the
Distributions to holders of Allowed Claims, the Court, on or prior to the Effective Date, or
thereafter upon the request of any holder of a Claim or the Plan Administrator, may
liquidate the amount of Disputed Claims pursuant to section 502(c) of the Bankruptcy
Code, in which event the amounts so fixed or liquidated shall be deemed to be the aggregate
amounts of the Disputed Claims pursuant to section 502(c) of the Bankruptcy Code for
purposes of Distribution under this Plan and for purposes of the Disputed Claims Reserve.
                (c) When a Disputed Claim becomes an Allowed Claim, there shall be
distributed to the holder of such Allowed Claim, in accordance with the provisions of this
Plan (but in no event later than the next succeeding Distribution Date), Cash in the amount
of all Distributions to which such holder would have been entitled if such holder’s Claim
were Allowed on the Effective Date, to the extent of available Cash to make such
Distribution.
                (d) In no event shall any holder of any Disputed Claim be entitled to receive
(under this Plan or otherwise) any Cash payment which is greater than the amount reserved,
if any, for such Disputed Claim pursuant to this Section 9.10. In no event shall the Debtor
or the Plan Administrator have any responsibility or liability for any loss to or of any
amount reserved under this Plan unless such loss is the result of that party’s fraud, willful
misconduct, or gross negligence. In no event may any Creditor whose Disputed Claim is
subsequently Allowed, pursue or recover from any other Creditor any funds received as
Distributions under the Plan.
               (e) To the extent that a Disputed Claim ultimately becomes an Allowed
Claim and is entitled to a Distribution in an amount less than the amount reserved for such
Disputed Claim, then on the next succeeding Distribution Date, the Plan Administrator
shall make, in accordance with the terms of this Plan, a Distribution of the excess amount
reserved for such Disputed Claim in accordance with the Plan.
               (f) The Disputed Claims Reserve shall be treated as a disputed ownership
fund, within the meaning of Treasury Regulation section 1.468B-9, for all purposes
associated with taxation.
               (g) Except as expressly set forth in the Plan, or otherwise agreed to in
writing or ordered by the Court, the Debtor shall not have any duty to fund the Disputed
Claims Reserve.
                (h) The Plan Administrator shall pay, or cause to be paid, out of the funds
held in the Disputed Claims Reserve, any tax imposed by any federal, state, or local taxing
authority on the income generated by the funds or property held in the Disputed Claims
Reserve. The Plan Administrator shall file, or cause to be filed, any tax or information
return related to the Disputed Claims Reserve that is required by any federal, state, or local
taxing authority.
                                             21
  Case 1-19-45884-cec         Doc 53     Filed 12/24/19      Entered 12/24/19 21:29:58




       9.11 No Payments of Fractional Cents or Distributions of Less Than
Thirty-Five Dollars.
                (a)     Any contrary provision hereof notwithstanding, for purposes of
administrative convenience, no payment of fractional cents shall be made pursuant to the
Plan. Whenever any payment of a fraction of a cent under the Plan would otherwise be
required, the actual Distribution made shall reflect a rounding of such fraction to the nearest
whole penny (up or down), with halfpennies or less being rounded down and fractions in
excess of half of a penny being rounded up.

               (b)      Any contrary provision hereof notwithstanding, for purposes of
administrative convenience, no Distribution of less than Thirty Five Dollars ($35) shall be
made pursuant to the Plan. Whenever any Distribution of less than Thirty Five Dollars
($35) under the Plan would otherwise be required, such funds will be retained by the Plan
Administrator for the account of the recipient until such time that successive Distributions
aggregate to Thirty Five ($35) Dollars, at which time such payment shall be made, and if
successive Distributions do not ever reach Thirty Five ($35) in the aggregate, then such
Distributions shall be returned to the UC Funds.
        9.12 Setoff and Recoupment. Except as otherwise provided in the Plan, the Plan
Administrator may, but shall not be required to, set off against, or recoup from, any Claim
and the Distributions to be made pursuant to the Plan in respect thereof, any Claims,
defenses or Causes of Action of any nature whatsoever that the Debtor may have, but
neither the failure to do so nor the allowance of any Claim under the Plan shall constitute
a waiver or release by the Plan Administrator or the Debtor of any right of setoff or
recoupment against the holder of any Claim.
       9.13    Payment of Taxes on Distributions Received Pursuant to the Plan.
                (a)     Any contrary provision hereof notwithstanding, as a precondition to
payment of any Distribution to a Creditor under this Plan, unless included on the official
proof of Claim form filed by such Creditor in this Bankruptcy Case, each Creditor shall
provide a valid tax identification or social security number (collectively the “Tax
Information”) for purposes of tax reporting by the Debtor. All Entities that receive
Distributions under the Plan shall be responsible for reporting and paying, as applicable,
any taxes on account of their Distributions.
                (b)     At such time as the Debtor or Plan Administrator believes that
Distributions to a particular Class of Claims is likely, the Debtor or Plan Administrator
shall request Tax Information in writing from the Creditors (the “Tax Information
Request”). Any Creditor who fails to respond to Tax Information Request within ninety
(90) days from the date posted on the Tax Information Request shall forfeit all Distributions
such Creditor may otherwise be entitled to under this Plan, and such forfeited funds will
revert to the Estate to be disbursed in accordance with the terms and priorities established
in this Plan.

       9.14    Compliance With Tax Withholding and Reporting Requirements. With
       respect to all Distributions made under the Plan, the Debtor and Plan
                                              22
  Case 1-19-45884-cec        Doc 53     Filed 12/24/19      Entered 12/24/19 21:29:58




Administrator will comply with all withholding and reporting requirements of any
federal, state, local or foreign taxing authority.
  ARTICLE 10 - PLAN INTERPRETATION, CONFIRMATION AND VOTING
       10.1    Procedures Regarding Objections to Designation of Classes as
               Impaired or Unimpaired.
        In the event the designation of the treatment of a Class as impaired or unimpaired
is objected to, the Bankruptcy Court shall determine the objection, and voting shall be
permitted or disregarded in accordance with the determination of the Bankruptcy Court.
       10.2    Withdrawal and Modification of Plan.
       This Plan may be withdrawn or modified by the Debtor at any time prior to the
Confirmation Date. The Debtor may modify the Plan in any manner consistent with section
1127 of the Bankruptcy Code prior to substantial consummation thereof. Upon request by
the Debtor, the Plan may be modified after substantial consummation with the approval of
the Bankruptcy Court, provided that such modification does not affect the essential
economic treatment of any Person that objects in writing to such modification.
       10.3    Governing Law.
        Unless a rule of law or procedure is supplied by federal law (including the
Bankruptcy Code and the Bankruptcy Rules) or the Plan, the laws of the State of New York
applicable to contracts executed in such State by residents thereof and to be performed
entirely within such State shall govern the construction and implementation of the Plan and
any agreements, documents and instruments executed in connection with this Plan.
       10.4    Voting of Claims.
        Each holder of a Claim as of the Record Date in Classes 2 through 4 shall be entitled
to vote to accept or reject the Plan. The Disclosure Statement Order shall govern the manner
and procedures for casting Ballots with the Voting Agent.
       10.5    Acceptance by Impaired Class.
        Consistent with section 1126(c) of the Bankruptcy Code, and except as provided
for in section 1126(e) of the Bankruptcy Code, a Class of creditors shall have accepted the
Plan if it is accepted by at least two-thirds in dollar amount and more than one-half in
number of the holders of Allowed Claims of such Class that have timely and properly voted
to accept or reject the Plan.

        ARTICLE 11 - RETENTION OF JURISDICTION BY BANKRUPTCY
                    COURT
        11.1 From the Confirmation Date until entry of a final decree closing the
Bankruptcy Case (pursuant to 11 U.S.C. §350 and Bankruptcy Rule 3022), the Bankruptcy
Court shall retain such jurisdiction as is legally permissible over the Bankruptcy Case for
the following purposes:
            (a) to hear and determine any and all objections to the allowance of any
Claim or Administrative Expense Claim, or any controversy as to the classification of
                                             23
  Case 1-19-45884-cec         Doc 53     Filed 12/24/19      Entered 12/24/19 21:29:58




Claims or any matters which may directly, indirectly or contingently affect the obligations
of the Debtor or the Plan Administrator to any Creditors, holders of Claims, or other parties
in interest;
             (b) to hear and determine any and all applications for compensation and
reimbursement of expenses by Professionals;
                (c) to hear and determine any and all pending motions for the assumption
or rejection of executory contracts and unexpired leases, and to fix any Claims resulting
therefrom;
               (d) to adjudicate through final judgment such contested matters and
adversary proceedings as may be pending or subsequently initiated in the Bankruptcy
Court, including, but not limited to, Causes of Action brought by the Plan Administrator;
              (e) to enforce and interpret the provisions of this Plan, the Disclosure
Statement Order, the Confirmation Order and any other order of the Bankruptcy Court in
the Bankruptcy Case;
                (f) to issue any injunction or other relief appropriate to implement the intent
of the Plan, and to enter such further orders enforcing any injunctions or other relief issued
under the Plan or pursuant to the Confirmation Order;
               (g) to modify the Plan pursuant to section 1127 of the Bankruptcy Code and
the applicable Bankruptcy Rules;
                 (h) to correct any defect, cure any omission, or reconcile any inconsistency
in this Plan or in the Confirmation Order as may be necessary to carry out the purposes and
the intent of this Plan;
                 (i) to interpret and determine such other matters as the Confirmation Order
may provide for or as may be authorized under the Bankruptcy Code; and
              (j) to enter and implement such orders as may be appropriate in the event
the Confirmation Order is, for any reason, stayed, reversed, revoked, modified or vacated.
                  ARTICLE 12 - MISCELLANEOUS PROVISIONS
       12.1    Headings.
       Headings are utilized in this Plan for the convenience of reference only and shall
not constitute a part of this Plan for any other purpose.
       12.2    No Attorneys’ Fees.
        No attorneys’ fees with respect to any Claim or Interest shall be payable under the
Plan, except as expressly specified herein or Allowed by a Final Order of the Bankruptcy
Court.
       12.3    Notices.
        Except as otherwise specified in the Plan, all notices in connection with the Plan
shall be in writing and shall be deemed to have been given when received or, if mailed,
five (5) days after the date of mailing. All communications shall be deemed sent if sent to
the Debtor and the Creditors’ Committee at the following addresses:
                                              24
  Case 1-19-45884-cec        Doc 53     Filed 12/24/19       Entered 12/24/19 21:29:58




If to the Debtor:
       12.4    No Discharge.
       The Debtor shall not receive a discharge under the Plan pursuant to section
1121(d)(3) of the Bankruptcy Code.
       12.5 Claims In Dollars.
       Any Claims asserted in foreign currencies shall be converted to United States
Dollars in accordance with the prevailing exchange rates published by the Wall Street
Journal on the Confirmation Date.

       12.6    Binding Effect.

        The rights, benefits, and obligations of any Person named or referred to in the Plan,
or whose actions may be required to effectuate the terms of the Plan, shall be binding on,
and shall inure to the benefit of, any heir, executor, administrator, successor, or assign of
such Person (including, but not limited to, any trustee appointed for the Debtor under
chapter 7 or 11 of the Bankruptcy Code). The Confirmation Order shall provide that the
terms and provisions of the Plan and the Confirmation Order shall survive and remain
effective after entry of any order which may be entered converting the Debtor’s Bankruptcy
Case to a case under chapter 7 of the Bankruptcy Code, and the terms and provisions of the
Plan shall continue to be effective in this or any superseding case under the Bankruptcy
Code.

Dated: New York, New York
       December 24, 2019
                                                      657-665 5Th Avenue LLC


                                                      By:_/s/Raphael Barouch Elkaim
                                                           Raphael Barouch Elkaim


                                                      By:_  /s/ Isaac Nutovic
                                                            Isaac Nutovic
                                                     261 Madison Avenue, 26th Floor,
                                                       New York, New York 10016
                                                           Tel: (212421-9100

                                                      Attorneys for the Debtor and Debtor-
                                                      in-Possession




                                             25
